 

EXHIBIT 10. 9

Executive Employment Agreement

 

            This Executive Employment Agreement (“Agreement”) is made effective
as of the 7th day of May 2013 between Experience Art and Design, Inc., f/k/a
Clear System Recycling, Inc., a Nevada corporation (the “Company”), and Gordon
Root (“Employee”).

 

WITNESSETH:

 

            WHEREAS, Company desires to employ Employee as Chief Executive
Officer of the Company and define the terms and nature of their relationship,
and Employee desires to be employed by the Company upon the terms and conditions
stated herein;

 

            WHEREAS, the Company wishes to protect its Confidential Information
(as defined herein) and to restrict certain future solicitation and competition
by Employee;

 

            WHEREAS, Employee's execution of this Agreement is a requirement of
Employee's employment with the Company;

 

WHEREAS, for purposes of on-going compensation determinations by the Board of
Directors of the Company as referenced in this Agreement, such determinations
shall be made by the independent directors of the Board of Directors of the
Company.

 

            WHEREAS, the parties hereto agree that this Agreement shall
supersede any other prior agreements regarding Employee’s provision of services
to the Company.

 

NOW, THEREFORE, in consideration of the premises, in further consideration of
Employee’s employment by Company, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, Company and Employee
hereby agree as follows:

 

1.         Incorporation of Recitals.

 

            The above recitals are, and shall be construed to be, an integral
part of this Agreement.  The parties hereto acknowledge and agree that this
Agreement formalizes in writing certain understandings and procedures, which
shall be in effect during the Term of Employee’s employment with the Company.

 

2.         Term of Agreement.

             

            The term of this Agreement shall be for a period of three (3) years
commencing on the date hereof and continuing through April 30, 2016 (“Term”).

 

3.         Scope of Employment.

 

            A.        Employee’s continuation of employment with the Company
shall be conditioned upon and subject to the satisfactory completion of a
background check and a drug screening test if elected by the Company, the
expense of which shall be borne by the Company. 

 

            B.         The Company agrees that during the Term of this
Agreement, the Company shall employ Employee as Chief Executive Officer to
perform the services of such nature normally assigned to such employees of a
business of the size, stature, and nature of the Company, as the Board of
Directors of the Company may from time to time assign.  The Employee will also
be a member of the Board of Directors through the Term of this Agreement and
while the Employee remains employed by the Company. 

 

--------------------------------------------------------------------------------

 

 

 

            C.         Employee hereby accepts such employment and agrees that
during the Term of this Agreement that:

 

                        (i)         Employee will perform such duties in the
foregoing capacity, and agrees that fiduciary duties normally applicable to
officers, including, without limitation, those of loyalty and due care, shall be
applicable to Employee;

 

                        (ii)        Employee will devote his working time and
attention, as well as his best efforts and abilities to the performance of his
duties hereunder and to the affairs of the Company, and shall not engage in any
other gainful employment or other provision of services to a third party, or
other commercial or business activity without the prior written consent of the
Company;

 

                        (iii)       Employee will not engage in any other
activities which conflict, interfere with or otherwise adversely affect in any
way the proper discharge of his duties hereunder and compliance with the
covenants of Employee contained herein;

 

                        (iv)       Employee will not enter into contracts or
commitments on behalf of the Company without the prior written authorization of
the Board of Directors, and Employee acknowledges and agrees that he shall not
have any authority to do so without such prior consent; and

 

                        (v)        Employee will comply with all lawful
policies, which from time to time may be in effect at the Company or adopted by
the Company and conveyed to Employee.

 

4.     Compensation.

 

            As compensation for the services to be performed by Employee
hereunder, the Company agrees to pay to Employee, and Employee agrees to accept,
the following:

 

A.        Salary.  During the first year of the Term, the Company will pay the
Employee a monthly salary of Sixteen Thousand Dollars ($16,000) to be paid in
approximately equal installments on the first and sixteenth day of each month as
salary for that month, subject to applicable payroll taxes and deductions as
required by law. During the second and third years of the Term, the monthly
salary may be increased in the sole discretion of the Board of Directors of the
Company.

 

B.         Performance Bonus.  The Company will pay the Employee an annual
performance bonus pursuant to the terms of certain goals as established by and
approved by the Board of Directors. The Employee’s Performance Bonus may equal a
maximum of 100% of annual compensation, however in no case may it exceed the
Company’s pre-tax profits for said year.

 

            C.         Automobile allowance of $16,500 annually payable monthly
on the 15th of each month in the amount of $1,375.00 less any charges directly
paid by the Company.

 

D.        Employee Benefits.    In addition to Employee’s compensation, the
Company shall make available to such Employee as approved by the Board of
Directors, during the Term hereof:

 

(i)         Participation in any plans, to the extent such plans are available
to all similarly situated employees (unless restricted due to Employee’s income
level), which are from time to time offered to the Company’s employees with
respect to group health, life, accident and disability insurance or payment
plans, retirement plans, profit sharing or similar employee benefits, if any,
and subject to the satisfaction of insurance underwriting requirements;
provided, however, that the Company may elect to provide cash compensation to
cover individually purchased benefits in lieu of establishing corporate plans;

 

--------------------------------------------------------------------------------

 

 

 

(ii)        Twenty seven days of paid annual vacation, accrued based upon time
employed (i.e. accrued at a rate of 2.25 days per month), plus paid holidays
designated as such by the Company;

 

(iii)       The Company shall reimburse Employee for all reasonable and
necessary business expenses incurred by Employee in connection with Employee’s
performance of services hereunder as soon as practicable in accordance with the
Company’s reimbursement policy following submission to the Company by Employee
of a written itemized account of such expenditures, together with receipts
therefor, all in accordance with the Company’s policy and with applicable law,
rules and regulations governing deductibility of such amounts under the Internal
Revenue Code of 1986, as amended; and

 

(iv)  Other fringe benefits regularly provided to the similarly situated
employees of the Company.

 

5.         Termination.

 

            A.        Termination by the Company with Cause.  The Company may
terminate Employee’s employment with “Cause” as hereafter defined in this
section upon written notice. “Cause” shall mean Employee’s:  (i) conviction of,
or indictment for, criminal negligence or criminal acts in the work place or
conviction of a felony, (ii) violation of the Company’s material policies or
procedures that have been made known to Employee, or violation by Employee on
Company premises of any law or material regulation, (iii) material breach or
violation of this Agreement, (iv) commission of any act of theft, fraud,
dishonesty, or falsification of any employment or Company records, (v)
appropriation of a business opportunity or transaction in contravention of
Employee’s duties to the Company, (vi) any improper action by Employee which has
a detrimental effect on the Company’s reputation or business, (vii) failure to
perform the duties assigned or requested by the Board of Directors, or (viii)
gross negligence, incompetence or willful misconduct by Employee in the
performance of Employee’s duties.  In the event that Employee is terminated with
“Cause,” Employee shall only be entitled to the payment of Employee’s
then-current accrued, unpaid Compensation and accrued unused vacation, each
prorated through the date of termination.  In the case of an event of Cause
under clauses (ii), (iii), (vi) or (vii), with the exception of any such events
of Cause arising from breach of any of the provisions of Sections (i), (iv), (v)
or (viii) hereof, Employee shall be provided the opportunity to cure such event
within a reasonable time following written notice thereof and not to exceed
thirty (30) days following such notice (the “Cure Period”), and if the Employee
desires to effect a cure to same then Employee shall provide the Company with
written notice within five business days following receipt of notice of Cause of
such desire, and in the absence of such cure by Employee within the Cure Period
Employee shall be deemed terminated upon the expiration of the Cure Period
unless otherwise mutually agreed in writing.  However, notwithstanding the
foregoing, Employee shall not be provided the opportunity pursuant to the
foregoing sentence to cure Employee’s repeated or persistent actions, failures
or omissions occurring within a three-month period which constitute Cause (in
the absence of cure) hereunder and which would otherwise be curable but for such
reoccurrence.

 

            B.         Termination by Employee for Good Reason.  Employee may
terminate his employment hereunder for Good Reason. “Good Reason” shall mean (i)
a material diminution of Employee’s employment duties without Employee’s
consent, which consent shall not be unreasonably withheld;  (ii) a material and
persistent breach by the Company of Section 4 hereof; or (iii) a Change in
Control.  Employee shall provide the Company forty five (45) days prior written
notice of his intention to resign for Good Reason, which states his intention,
to resign and sets forth the reasons therefor, and any resignation without
delivery of such notice shall be considered to be a resignation for other than
Good Reason. In the event that Employee terminates his employment pursuant to
this section, Employee shall be entitled to (i) payment of Employee’s
then-current accrued, unpaid Compensation and accrued, unused vacation, each
prorated through the date of termination, and (ii) an amount in respect of
individual severance pay equivalent to 90 days of the then current full year
compensation. During the forty five (45) day period following the delivery of
such notice, Employee shall reasonably cooperate with the Company in locating
and training Employee’s successor and arranging for an orderly transference of
his responsibilities. 

 

--------------------------------------------------------------------------------

 

 

 

                             For purposes of this section, "Change in Control"
shall mean the occurrence of the first step, including, but not limited to,
commencement of negotiations, in a process that results in any one of the
following events: (1) the acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended) (the  "Exchange Act") of beneficial ownership (within the
meaning of Rule 13d-3 of the Act) of 40% or more of the (A) then outstanding
voting stock of the Company; or (B) the combined voting power of the then
outstanding securities of the Company entitled to vote; (2) an ownership change
in which the shareholders of the Company before such ownership change do not
retain, directly or indirectly, at least a majority of the beneficial interest
in the voting stock of the Company after such transaction, or in which the
Company is not the surviving company; (3) the direct or indirect sale or
exchange by the beneficial owners (directly or indirectly) of the Company of all
or substantially all of the stock of the Company; (4) a reorganization, merger,
or consolidation in which the Company is a party; (5) the sale, exchange, or
transfer of all or substantially all of the assets of the Company; (6) the
bankruptcy, liquidation or dissolution of the Company; or (7) any transaction
including the Company in which the Company acquires an ownership interest of any
percentage in, enters into a joint venture, partnership, alliance or similar
arrangement with, or becomes owned in any percentage by, any other entity that
is engaged in a business similar to the business engaged in by the Company and
that has operations in North America immediately before such transaction or
within one year thereafter.

 

            C.         Termination Due to Employee’s Death or Disability.  In
the event that this Agreement and Employee’s employment is terminated due to
Employee’s death or disability, Employee (or Employee’s legal representatives)
shall be paid Employee’s then-current unpaid compensation and accrued, unused
vacation, each prorated through the date of termination. For purposes of this
Agreement, the term “disability” shall mean the mental or physical inability to
perform satisfactorily the essential functions of Employee’s full-time duties,
with or without a reasonable accommodation, as determined by a physician
mutually agreed by the Company and Employee, such agreement not to be
unreasonably withheld; provided, however, that any disability which continues
(subject to any requirements of applicable law) for one hundred twenty (120)
days (whether or not consecutive) in any twenty-four (24) month period shall be
deemed a total and permanent disability.

 

6.         Representations, Warranties and Certain Covenants of Employee.

 

Employee hereby represents, warrants and covenants to the Company that:

 

            A.        Employee is not subject to any agreement, including any
confidentiality, non-solicitation, non competition, or invention assignment,
agreement or other restrictive covenant, whether oral or written, which would in
any way restrict or prohibit Employee’s ability to execute this Agreement,
perform Employee’s obligations under this Agreement or otherwise comply with the
terms of this Agreement;

 

            B.         Employee has respected and at all times in the future
will continue to respect the rights of Employee’s previous employer(s) in trade
secret and confidential information in accordance with applicable agreements, if
any, and applicable law;

 

 

--------------------------------------------------------------------------------

 

 

            C.         Employee has left with Employee’s previous employers all
proprietary documents, computer software programs, computer discs, customer
lists, and any other material which is proprietary to Employee’s previous
employer(s), has not taken copies of any such materials and will not remove or
cause to be removed any such material or copies of any such material from such
previous employer(s) in violation of Employee’s agreements, if any, with
previous employers;

 

            D.        Employee has not done, and hereafter will not do anything,
by contract or otherwise, which would impair the rights of the Company in and to
any Company Developments (as defined below), the Company Materials (as defined
below), or the ability of Employee to perform Employee's obligations under this
Agreement;

 

E.         Employee shall not, during the term of his employment with the
Company, do anything or authorize any other person or entity to do anything
contrary to the material rights and interests of the Company in contravention of
Employee’s obligations under this Agreement;

 

            F.         The information Employee supplied to the Company in
connection with Employee’s employment is true, correct, and complete; and

 

            G.        So long as Employee remains employed by the Company, any
and all business opportunities from whatever source which Employee may receive
or otherwise become aware of in connection with his employment with the Company
relating to the Business of the Company shall belong to the Company, and unless
the Company specifically, after full disclosure by Employee of each and any such
opportunity, waives its right in writing, the Company shall have the sole right
to act upon any of such business opportunities as the Company deems advisable.

 

7.         Work for Hire and Invention Assignment.  

 

A.        Employee agrees that any and all work performed hereunder and any
resulting Developments shall be “work made for hire” within the meaning of the
Copyright Act of 1976, as amended.  Employee hereby assigns to the Company
Employee’s entire right, title and interest in said Developments.  Furthermore,
Employee shall execute all instruments of assignment and any other documents
requested by Company relating to the Company’s ownership of any and all
Developments or to applications for patents, copyrights and trademarks and the
enforcement and protection thereof.

 

B.         Employee shall mark all Developments with the Company’s copyright or
other proprietary notice as directed by the Company and shall take all actions
deemed necessary by the Company to protect the Company’s rights therein
including, without limitation, the maintenance of such item in confidence to the
same degree as required for Confidential Information (as herein defined) or as
otherwise instructed by the Company.  In the event that the Developments shall
be deemed not to constitute works made for hire, or in the event that Employee
should otherwise, by operation of law, be deemed to retain any rights (whether
moral rights or otherwise) to any Developments, Employee agrees to assign to the
Company, without further consideration, Employee’s entire right, title and
interest therein.

 

C.         Assistance.  Employee further agrees to reasonably assist the Company
in every proper way (but at the Company’s expense) to obtain and from time to
time enforce patents, copyrights, or other rights or registrations with respect
to Developments in any and all countries, and to that end will execute all
documents necessary:

 

                        (i)         to apply for, obtain and vest in the name of
the Company alone (unless the Company otherwise directs) letters patent,
copyrights, or other analogous protection in any country throughout the world
and when so obtained or vested to renew and restore the same;

 

--------------------------------------------------------------------------------

 

 

 

                        (ii)        to defend any opposition proceedings in
respect of such applications and any opposition proceedings or petitions or
applications for revocation of such letters patent, copyright or other analogous
protection; and

 

                        (iii)       to cooperate with the Company (but at the
Company’s expense) in any enforcement or infringement proceeding on such letters
patent, copyright or other analogous protection.

 

8.         Confidential Information      

             

A.  Confidential Information. 

 

Employee acknowledges and agrees that:

 

(i)         During the course of Employee's employment with the Company,
Employee will learn about, will help to develop and will develop, and will be
entrusted in strict confidence with (1) confidential and proprietary information
and trade secrets that are or will be owned by the Company and are not available
to the general public or the Company’s competitors concerning the Company,
including its sales, operations, financial condition, financial projections,
profit margins, personnel matters (including the identity of the Company’s
top-performing personnel, hiring criteria, and training techniques),
intermediate and long-term business goals and strategic plans, promotional
strategies and techniques, pricing and cost structure of services, customer
identities, customer relationship histories, customer records, customer service
matters, customer preferences, needs and idiosyncrasies, formal customers and
prospects, identity of vendors and suppliers, special vendor and supplier
pricing and delivery terms, computer programs and codes, research and
development, specifications, algorithms, processes, formulas methods, technical
data, know-how, complications, designs, drawings, photographs, other
machine-readable records, business activity and other confidential aspects of
the Company and its business and operations; (2) information which the Company
will be required to keep confidential in accordance with confidentiality
obligations to third parties; and (3) other matters and materials belonging to
or relating to the internal affairs of the Company, including information
recorded on any medium which gives it an opportunity to obtain an advantage over
its competitors which do not know or use the same or by which the Company
derives actual or potential value from such matter or material not generally
being known to other persons or entities which might obtain economic value from
its use or disclosure (all of the foregoing being hereinafter collectively
referred to as the "Confidential Information");

 

(ii)        It is imperative that the Employee treat whatever information the
Company wants to protect from disclosure as genuinely “Confidential,” i.e.
restricting access by pass code, stamping hard copies “Confidential,” and
restricting access thereto except by personnel, and the like;

 

(iii)       The Company has developed or purchased and will develop or purchase
the Confidential Information at substantial expense in a market in which the
Company faces intense competitive pressure, and the Company has kept and will
keep secret the Confidential Information; and

 

(iv)       The Company has a legitimate interest in protecting the goodwill,
customer information, customer relationships, and use of Employee’s skills by
means of enforcement of the restrictive covenants set forth in this Agreement.

 

B.  Confidentiality Covenants. 

 

In consideration of Employee’s employment and compensation and other
consideration described herein, Employee acknowledges and agrees that:

 

--------------------------------------------------------------------------------

 

 

 

            (i)         To the extent that Employee developed or had access to
Confidential Information before entering into this Agreement, Employee
represents and warrants that he has not used for his own benefit or for the
benefit of any other person or entity, and he has not disclosed, directly or
indirectly, to any other person or entity, other than the Company, any of the
Confidential Information.  Unless and until the Confidential Information becomes
publicly known through legitimate means not involving an act or omission by
Employee or the Company’s other employees or independent contractors:

 

(A)       The Confidential Information is, and at all times hereafter shall
remain, the sole property of the Company;

 

(B)       Employee shall use his best efforts and diligence to guard and protect
the Confidential Information from disclosure to any competitor, customer or
supplier of the Company or any other person, firm, corporation, or other entity;

 

(C)       Unless the Company gives Employee prior express written permission,
during his employment and thereafter, Employee shall not use for his own
benefit, or divulge to or use for the benefit of any competitor or customer or
any other person, firm, corporation, or other entity, any of the Confidential
Information which Employee may obtain, learn about, develop, or be entrusted
with as a result of Employee's employment by the Company; and

 

(D)       Except in the ordinary course of the Company's Business, Employee
shall not seek or accept any Confidential Information from any former, present,
or future contractor or employee of the Company.

 

(ii)        Employee also acknowledges and agrees that all documentary and
tangible Confidential Information including, without limitation, such
Confidential Information as Employee has committed to memory, is supplied or
made available by the Company to Employee solely to assist him in performing his
duties under this Agreement.  Employee further agrees that upon termination of
his employment with the Company for any reason:

 

(A)       Employee shall not remove from Company property, and shall immediately
return to the Company, all documentary or tangible Confidential Information in
his possession, custody, or control and not make or keep any copies, notes,
abstracts, summaries, tapes or other record of any type of Confidential
Information; and

 

(B)       Employee shall immediately return to the Company any and all other
Company property belonging to or within the custody or possession of the Company
or as to which the Company has the right of possession, in his possession,
custody or control, including, without limitation, all internal manuals,
customer or client work papers, data, software, and other written materials (and
all copies thereof) prepared for internal use by the Company or used in
connection with the Business or operations of the Company, any and all keys,
security cards, passes, credit cards, and marketing literature.

 

9.         Return of Material. 

 

Upon termination of employment with Company, and regardless of the reason for
such termination, or upon the Company’s request, Employee will leave with, or
promptly return to Company and its customers all documents, records, notebooks,
magnetic tapes, disks, computers, network hardware, and other materials,
including all copies in his possession or control which contain Confidential
Information of Company and its customers and prospects or any other information
concerning Company and its customers, prospects, products, services or
customers, whether prepared by the Employee or others, including, without
limitation, Company Materials and Developments.

 

--------------------------------------------------------------------------------

 

 

 

10.  Covenants Not To Compete and Anti-Piracy. 

 

            Employee acknowledges that the services rendered by Employee on
behalf of the Company are of a special and unique character, that Employee has
been provided a substantial equity stake in the Company, and that during the
performance of such services, Employee will acquire, because of the special
relationship among the Company, Employee and the Company’s customers and
clients, valuable information, trade secrets, customer lists, proprietary
information, financial information and unique skills. Accordingly, Employee
covenants, in consideration of Employee’s employment and compensation and other
consideration described above, that while Employee is employed by the Company
and for a period of six (6) months after the termination of Employee’s
employment with the Company for any reason, Employee shall not without the prior
written consent of the Company, directly or indirectly, either on Employee’s own
behalf or on behalf of any other person work as an independent contractor for or
be employed by another company, person, firm, corporation, proprietorship,
partnership or other entity in competition with the Company which is engaged
primarily in the Business.  Employee acknowledges that in the event that
Employee’s employment with the Company terminates, Employee will be able to earn
a livelihood without violating the foregoing covenants.

 

11.  Non-Solicitation of Customers.

 

            In consideration of his employment and compensation and other
consideration described herein, Employee agrees that for a period of twenty four
(24) months immediately following the termination of Employee’s employment with
the Company, Employee will not, either for himself or on behalf of any other
person or entity, directly or indirectly, solicit, attempt or offer to provide
services or provide services, competitive with those services rendered or
products sold by or on behalf of the Company during the term of this Agreement,
to any past or present client of the Company for whom the Company has performed
services or to whom the Company has sold products during the one (1) year period
prior to the termination of Employee’s employment.

 

12.       Non-Solicitation of Employees.

 

            In consideration of his employment and compensation and other
consideration described herein, Employee agrees that Employee will not during
both the term of this Agreement and the twelve (12) months following the
termination of Employee's employment, without the written consent of the
Company, for any reason, directly or indirectly, or by action in concert with
others, induce or influence, or seek to induce or influence, any person who is
engaged by the Company as an employee, agent, independent contractor or
otherwise, to terminate his or her employment or engagement, nor shall Employee
prior to the expiration of such period, directly or indirectly, solicit for
employment or engagement, employ or engage, attempt to employ or engage, or
advise or recommend to any other person or entity that such person or entity
employ or engage or solicit for employment or engagement, any person or entity
employed or engaged by the Company.

 

 

13.       Equitable Relief.

 

            Employee acknowledges and agrees that the Business is highly
competitive, and that violation of any of the covenants and agreements provided
for in Sections 8 - 12 of this Agreement would cause immediate, immeasurable and
irreparable harm, loss and damage to the Company not adequately compensable by a
monetary award.  Accordingly, Employee agrees, without limiting any of the other
remedies available to the Company, that any violation of said covenants, or any
of them, may be enjoined or restrained by any court of competent jurisdiction,
and that any temporary restraining order or emergency, preliminary or final
injunctions may be issued by any court of competent jurisdiction, without notice
and without bond.  In the event any proceedings are commenced by the Company for
any actual or threatened violation of any of said covenants or agreements or the
Company shall engage legal counsel or incur other costs and expenses related to
the enforcement of said covenants or agreements, Employee shall be liable to the
Company to the extent the Company is the prevailing party in such proceedings
(or in the absence of a proceeding, to the extent the services of attorneys and
the incurrence of such other costs and expenses were reasonably required for the
Company’s enforcement of the provisions of this Agreement, as determined by the
Company’s Board of Directors) for all reasonable costs and expenses of any kind,
including reasonable attorneys' fees, which the Company has incurred in
connection with such proceedings or enforcement activities, including, without
limitation, in connection with the enforcement of the provisions of this
section.  Employee acknowledges that in the event that Employee’s employment
with the Company terminates, Employee will be able to earn a livelihood without
violation of the aforesaid covenants of this Agreement. 

 

--------------------------------------------------------------------------------

 

 

 

14.        Binding Effect and Benefit.

 

The provisions hereof shall be binding upon, and shall inure to the benefit of,
Employee, his heirs, executors, and administrators as well as to Company, its
successors, and assigns; however, Employee’s services under this personal
services contract are not assignable by Employee.

 

15.         Waivers.

 

No delay on the part of any party in the exercise of any right or remedy shall
operate as a waiver thereof, and no single or partial exercise or waiver thereof
by any party of any right or remedy shall preclude the exercise or further
exercise thereof or the exercise of any other right or remedy.

 

16.       Severability; Interpretation.

 

Whenever possible, each of the provisions of this Agreement shall be construed
and interpreted in such a manner as to be effective and valid under applicable
law.  If any provisions of this Agreement (including but not limited to Sections
8, 10 through 12) or the application of any provision of this Agreement to any
party or circumstance shall be prohibited by, or invalid under applicable law,
such provision shall be ineffective to the extent of such prohibition without
invalidating the remainder of such provision, any other provision of this
Agreement, or the application of such provision to other parties or
circumstances.  Headings used in this Agreement are for convenience of reference
only. 

 

17.         Entire Agreement.

 

Any and all prior discussions, understandings, and agreements, whether written
or oral, express or implied, including, without limitation, any offer letter,
held or made between Employee and the Company are superseded by and merged into
this Agreement, which alone fully and completely expresses the agreement of the
parties with regard to the matters addressed herein, and this Agreement is
entered into with no party relying on any statement or representation made by
any other party which is not contained in this Agreement.

 

18.       Amendments.

 

This Agreement may be modified, amended or supplemented only by execution of a
written instrument signed by both Employee and the Company.

 

 

--------------------------------------------------------------------------------

 

 

19.       Survival.

 

The provisions of Sections 8, 10 through 12 and 13 through 23 shall survive any
termination of Employee’s employment hereunder and any termination or expiration
of this Agreement.

 

20.       Presumptions. 

 

            In resolving any dispute or construing any provision hereunder,
there shall be no presumptions made or inferences drawn because the attorneys
for one of the parties drafted the Agreement.

 

21.       Counterparts.   

 

            This Agreement may be executed in one or more counterparts and by
transmission of a facsimile or digital image containing the signature of an
authorized person, each of which shall be deemed and accepted as an original,
and all of which together shall constitute a single instrument. 

 

22.       Arbitration/Waiver of Claims.   

 

The Parties hereby waive any claim they may have against either party regarding
any affairs between the Parties prior to this Agreement.  The Parties agree that
in the event of any and all disagreements and controversies arising from this
Agreement such disagreements and controversies shall be subject to binding
arbitration as arbitrated in accordance with the then current Commercial
Arbitration Rules of the American Arbitration Association to be held in
Portland, Oregon before one neutral arbitrator. Either Party may apply to the
arbitrator seeking injunctive relief until the arbitration award is rendered or
the controversy is otherwise resolved. Without waiving any remedy under this
Agreement, either Party may also seek from any court having jurisdiction any
interim or provisional relief that is necessary to protect the rights or
property of that Party, pending the establishment of the arbitral tribunal (or
pending the arbitral tribunal’s determination of the merits of the controversy).
In the event of any such disagreement or controversy, neither Party shall
directly or indirectly reveal, report, publish or disclose any information
relating to such disagreement or controversy to any person, firm or corporation
not expressly authorized by the other Party to receive such information or use
such information or assist any other person in doing so, except to comply with
actual legal obligations of such Party or unless such disclosure is directly
related to an arbitration proceeding as provided herein, including, but not
limited to, the prosecution or defense of any claim in such arbitration.  The
costs and expenses of the arbitration (including attorneys’ fees) shall be paid
by the non-prevailing Party or as determined by the arbitrator.  The Parties are
hereby waiving any claims against each other party for any activities or prior
business transactions between the parties to date.  This paragraph shall survive
the termination of this Agreement. 

 

 

 

 

 

 

(Signature Page Follows)

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date set forth above.

 

EXPERIENCE ART AND DESIGN, INC.                                  EMPLOYEE: 

 

 

By:       /s/ Kenneth Kepp                                            
             /s/ Gordon Root                                  

            Kenneth Kepp                                    
                        Gordon Root

            Chief Financial and Operating Officer

 

                                                 

 

Caution to Employee:  This Agreement affects important rights including, without
limitation, rights to inventions and other intellectual property that Employee
may develop during his Employment.  DO NOT sign it unless you have read it
carefully and are satisfied that you understand it completely.   

 

 